Title: To Thomas Jefferson from Tobias E. Stansbury, 5 January 1807
From: Stansbury, Tobias E.,Thomas, William
To: Jefferson, Thomas


                        
                            Sir
                     
                            State of Maryland Annapolis January 5th. 1807.
                        
                        By a resolution of the Legislature of The State of Maryland, we are directed to Forward to You, the inclosed
                            Address,—
                        This duty we perform with singular satisfaction, as it breathes the pure Language of a truly Republican
                            Legislature, and strictly accords with our individual sentiments
                        While we, in our private capacity, unite with the Legislature in their sincere wishes for the uninterupted
                            enjoyment of Your Health and Prosperity; Permit us to assure you we remain with high consideration and respect
                  Your Obdt.
                            Hmble Servts.
                        
                            Tobias. E. Stansbury Speakr.
                            of the House Delgst.
                            Wm. Thomas President
                            of the Senate.
                        
                    